Exhibit 99.1 SPHERION CORPORATION 401(k) BENEFIT PLAN Form 5500, Schedule H, Line 4(i)- Schedule of Assets (Held At End of Year) December 31, 2008 IDENTITY OF PARTY DESCRIPTION OF ASSET COST** CURRENT VALUE American Beacon Large Cap Value Mutual Fund $ $ 296,227 American Funds Growth Fund of America Mutual Fund 1,392,232 Columbia Mid Cap Value Mutual Fund 372,623 Davis New York Venture Mutual Fund 606,062 Janus Adviser International Growth Mutual Fund 723,261 JPMorgan Equity Index* Mutual Fund 868,122 JPMorgan International Value* Mutual Fund 787,807 JPMorgan SmartRetirement 2010* Mutual Fund 6,035,517 JPMorgan SmartRetirement 2015* Mutual Fund 8,089,008 JPMorgan SmartRetirement 2020* Mutual Fund 8,494,456 JPMorgan SmartRetirement 2025* Mutual Fund 11,761,382 JPMorgan SmartRetirement 2030* Mutual Fund 12,113,895 JPMorgan SmartRetirement 2035* Mutual Fund 13,620,119 JPMorgan SmartRetirement 2040* Mutual Fund 6,111,368 JPMorgan SmartRetirement 2045* Mutual Fund 2,004,356 JPMorgan SmartRetirement 2050* Mutual Fund 492,796 JPMorgan SmartRetirement Income* Mutual Fund 2,985,552 Loomis Sayles Bond Mutual Fund 1,257,894 Loomis Sayles Inv Grade Bond Mutual Fund 1,168,953 Pennsylvania Mutual Fund Mutual Fund 885,978 T Rowe Price Mid Cap Growth Mutual Fund 2,582,239 Total shares of registered investment companies 82,649,847 JPMorgan Stable Asset Income Fund* Common/Collective Fund 5,272,705 Spherion Corporation Stock* Company Stock 455,433 Various participants* Participant loans 1,505,205 (interest rates from 4.25% to 10.25%) Self-Directed Brokerage Account Other 480,991 JPMorgan Money Market Fund* Money Market Fund 602 Total Investments $ - $ Note: Collateral for participant loans is not applicable as loans represent use of participants own funds. Defaults are subject to applicable tax and penalties by the Internal Revenue Service. Participant loans are due at various maturity dates, and interest is set at the Prime interest rate plus 1% at the date of issuance. *Party-in-interest **Cost information is not required for participant-directed investments and therefore is not included.
